1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      RAYMOND A. RICO,
12                                               Case No. 8:18-cv-00275-GJS
                   Plaintiff
13
             v.                                  JUDGMENT
14
      NANCY A. BERRYHILL, Acting
15    Commissioner of Social Security,
16                 Defendant.
17
18      Pursuant to the Court’s Memorandum Opinion and Order, IT IS ADJUDGED
19   that the decision of the Commissioner of the Social Security Administration is
20   AFFIRMED and this action is DISMISSED WITH PREJUDICE.
21
22   DATED: November 28, 2018
23                                         __________________________________
                                           GAIL J. STANDISH
24                                         UNITED STATES MAGISTRATE JUDGE
25
26
27
28
